Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.



Exhibit 10.143



 

 

 

AMENDMENT NO. 3 TO THE

STRATEGIC ALLIANCE AGREEMENT



 

 

between

THE GILLETTE COMPANY

and

MTI MICROFUEL CELLS INC.



dated



September 13, 2006

AMENDMENT NO. 3 TO THE STRATEGIC ALLIANCE AGREEMENT

This Amendment No. 3 to the Strategic Alliance Agreement (this "Amendment"),
dated as of September 13, 2006 (the "Amendment No. 3 Effective Date"), is made
and entered into by and between The Gillette Company, a Delaware corporation
("Gillette"), and MTI MicroFuel Cells Inc., a Delaware corporation ("MTI"). Each
of Gillette and MTI is referred to in this Amendment, from time to time, as a
"Party" or, collectively, the "Parties".

W I T N E S S E T H:

WHEREAS, the Parties have entered into a strategic relationship defined in the
Strategic Alliance Agreement, dated September 19, 2003, between Gillette and
MTI, as amended by the Amendment to the Strategic Alliance Agreement (the
"Amendment No. 1"), dated as of August 18, 2004 and the Amendment No. 2 to the
Strategic Alliance Agreement (the "Amendment No. 2"), dated as of June 20, 2005
(as amended, the "Agreement");

WHEREAS, pursuant to the Agreement, the Parties entered into the Initial Work
Plan, dated September 19, 2003 (as amended pursuant to Amendment No. 1 and
Amendment No. 2, the "Initial Work Plan"); and

WHEREAS, the Parties believe there is mutual value in amending certain
provisions of this Agreement to permit MTI to investigate, develop and pursue
specific opportunities with Third Parties; and

WHEREAS, in the interest of a successful business outcome, the Parties wish to
amend the Agreement in accordance with Section 13.14 of the Agreement to provide
for such an exception to exclusivity and the suspension of certain obligations;

NOW THEREFORE, in consideration of the above stated premises and the mutual
covenants and agreements set forth below, the Parties hereby agree as follows:

DEFINITIONS

Capitalized terms used, but not defined, in this Amendment shall have the
meanings ascribed to them in the Agreement.

AMENDMENT

The Agreement is hereby amended as follows

A1.)

Immediately after Article III, Section 3.2(d)(ii) new Article III, Section
3.2(d)(iii) is inserted as follows:



(iii) By MTI

. MTI shall be permitted to offer sublicenses to the FR/SIC Technology to Third
Parties for use outside the Target Market for any product that may be delivered
by MTI to [**], subject to the terms set forth in Section 3.2(f)(ii).



A2.)

Article III, Section 3.2(e) is deleted and replaced as follows:



(e) Technology Excluded from Third Party Licenses. Notwithstanding any provision
in this Agreement to the contrary, in no event shall Gillette be required or
shall MTI be permitted to license to a Third Party any portion of the FR/SIC
Technology that Gillette has not incorporated into a commercially available FR
or SIC; provided, however, that the foregoing shall not apply to MTI Background
Intellectual Property and Applicable DMFC Technology or to sublicenses granted
pursuant to Section 3.2(d)(iii) hereof.

A3.)

In Article VIII, Section 8.2(a) is deleted and replaced as follows:

(a) Termination by Gillette or MTI Without Cause. Either Gillette, in its sole
discretion, or MTI, in its sole discretion, may elect to terminate this
Agreement at any time before the completion of Key Milestone 4 (Feasibility
Prototyping and OEM Feedback Loop) by giving the other Party Notice of such
election. Such termination shall become effective on the fifteenth (15th) day
following Notice of the election to terminate unless the Party electing
termination provides Notice of withdrawal of such election within such fifteen
(15) day period.



A4.)

In Article XIII, Section 13.1, the Notice information as to Gillette and MTI is
deleted and replaced as follows:



If to Gillette, to:

The Gillette Company
37 A Street

Needham, MA 02492-9120

(781) 292-8505 phone

(781) XXX-XXXX facsimile

Attn: Leslie Pinnell

 

with a copy, which shall not constitute notice hereunder, sent to:

 

Ropes & Gray LLP
One International Place
Boston, MA 02110
(617) 951-7000 phone
(617) 951-7050 facsimile
Attn: Mary Weber, Esq.

If to MTI

, to:  

MTI MicroFuel Cells Inc.
431 New Karner Rd.
Albany, NY 12205
(518) 533-2239 phone
(518) 533-2223 facsimile
Attn: Juan Becerra

 

with a copy, which shall not constitute notice hereunder, sent to:

 

Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue, NW
Washington, DC 20006
(202) 663-6967 phone
(202) 663-6363 facsimile
Attn: Van Ellis, Esq.

A5.

) The following definitions in Exhibit A to the Agreement are deleted and
replaced as follows:



"Defect Correction Technology" means any Intellectual Property developed by
Gillette and/or any of its Affiliates or Outside Contractors within one year
following the last day of the Term for the express purpose of patching, fixing
or correcting any defects or flaws that cause the first FR design developed
pursuant to this Agreement and completed in accordance with Section 2.3(c) to
materially fail to perform the function for which it was designed. In no event
shall Defect Correction Technology include Intellectual Property relating solely
to routine FR improvements intended to increase the reliability, safety or
convenience of an FR or to reduce its cost of production.

"Target Market" means the segments of the portable electronics device market
that have power requirements suitable for (i) FCAs at an average output of three
(3) watts or less under standard operating conditions and (ii) FCAs that are
fueled primarily by liquid or vapor methanol. The term "Target Market"
specifically excludes (a) any SIC, FR, or DMFC developed or sold exclusively for
Approved Government Applications, (b) any SIC, FR, or DMFC that may be delivered
by MTI in connection with the Intermec Project, (c) any SIC, FR, or DMFC that
may be delivered to [**].

"Technology Cap" means the Amendment No. 3 Effective Date.

A6.)

The Initial Work Plan is hereby amended and expanded to accommodate market
penetration relating to emerging opportunities by replacing the existing
Milestone 4A as defined in Exhibit A to Amendment No. 2 to The Strategic
Alliance Agreement with the Milestone 4A in Appendix A. The time period for the
Target Timing and Not To Exceed Timing of this amended Key Milestone 4A shall
initiate upon the Amendment No. 3 Effective Date.



GENERAL

Entire Agreement

.



This Amendment, including all appendices hereto, together with the Agreement,
the Equity Agreement, the Confidentiality Agreement, and the Initial Work Plan
constitute the entire agreement among the Parties with respect to the matters
set forth herein, and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect thereto. The Agreement and the
Initial Work Plan, each as modified herein, shall remain in full force and
effect.

Severability

.



If any term or provision of this Amendment is invalid, illegal or incapable of
being enforced by any rule of law or public policy, all other conditions and
provisions of this Amendment shall nevertheless remain in full force and effect
so long as the economic and legal substance of the underlying transaction is not
affected in any manner materially adverse to any Party. Upon such determination
that (a) any term or provision is invalid, illegal or incapable of being
enforced and (b) the economic or legal substance of the underlying transaction
is affected in a manner materially adverse to any Party, the Parties shall
negotiate in good faith to modify this Amendment so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner to
the fullest extent permitted by Legal Requirements in order that the underlying
transaction be completed as originally contemplated to the fullest extent
possible.

Counterparts

.



This Amendment may be executed by facsimile signature and in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Governing Law

.



This Amendment is governed by, construed and enforced in accordance with the
laws of the State of Delaware, other than its conflicts of law principles
directing the application of any other law. All litigation arising from or
relating to this Amendment shall be filed in any court of competent subject
matter jurisdiction in Wilmington, Delaware, and the Parties consent to the
jurisdiction of such courts over them for such purpose.

[Signature Page Follows]



 

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Amendment as of the Amendment No. 3 Effective
Date.

THE GILLETTE COMPANY

By: /S/ Leslie Pinnell______

Name: Leslie Pinnell

Title: Director Portable Power Products

MTI MICROFUEL CELLS INC.

By: /S/ Peng Lim_________

Name: Peng Lim



Title: Chief Executive Officer



APPENDIX A


KEY MILESTONE 4A (amended)

Key Milestone

Key Milestone Description

Deliverables

Acceptance Criteria

Responsible Party

Target Timing (weeks)

Target Completion Date

Not To Exceed Timing (Weeks)

Gillette FTEs

MTI FTEs

Equity Investment ($M)

4A

Prototype Development and Market Initiation

 

 

 

[**]

 

[**]

Self determined; as required

Self determined; as required

 

 

 

Quarterly program reviews

Updates of technology progress, product readiness, OEM interactions and codes
and standards.

MTI / Gillette

 

 

 

 

 

 

 

 

Prototype DMFC systems for evaluation and technology verification

Functional models (limited performance), in form factor approaching product
intent. Preliminary commercialization plans including: cost, price, performance,
schedule, and evidence of feasibility with reasonable business judgment. Markets
Requirements Document.

MTI



 



 

 

 

 

 

Evaluation of lead product

OEM evaluation of lead product. Updated feedback on system feasibility,
including cost, time, performance, and likelihood for adoption.

MTI

 

 

 

 

 

 

 

 

Market Attack Plan

Updated market requirements. Business Development and Sales Plans drafted. Codes
and Standards Certification Plan Drafted.

MTI

 

 

 

 

 

 

 

 

Competitive market assessments

As mutually agreed upon

MTI/Gillette

 

 

 

 

 

 

 